DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: a period is needed at the end of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (U.S. Patent No. 10,535,138).
Regarding to claim 1, Pfeiffer teaches a system for generating a machine learning (ML) model to detect event instances from physical sensor data, the system comprising:
a first physical sensor at a first location (Fig. 1, element 106; column 5, lines 35-37);
a second physical sensor (Fig. 1, element 108; column 5, lines 35-37), wherein the second physical sensor is different than the first physical sensor (Fig. 1, the second physical sensor is an LIDAR sensor, is different than the first physical sensor, which is an image sensor);
an ML event detection component at the first location and configured to apply a first ML model to detect event instances based on sensor data obtained from the first physical sensor (Fig. 1, element 124; column 3, lines 64-67; column 8, lines 59-62); and
a machine readable medium (Fig. 1, column 4, lines 64-67, column 10, lines 9-12, computer is a machine readable medium) including instructions which, when executed by the system, cause the system to:
receive, at the ML event detection component, first sensor data obtained from the first physical sensor (Fig. 1, image data obtained from the first physical sensor),
apply the first ML model, at the ML event detection component, to detect a first event based on at least the first sensor data and generate corresponding first event instance data (column 3, lines 60-63; column 8, lines 1-8),
calculate a first performance metric for use of the first ML model in the first location, based on at least the application of the first ML model (column 10, lines 43-44),
automatically determine whether the first performance metric is within an expected parameter (column 3, lines 65-67).
In Fig. 1, Pfeiffer does not explicitly disclose in response to a determination that the first performance metric is not within the expected parameter, obtain second sensor data from the second physical sensor at the first location during a first period of time, obtain third sensor data from the first physical sensor during the first period of time, generate first location-specific training data by selecting portions of the third sensor data based on first training event instances 
However, in Fig. 9, Pfeiffer discloses in response to a determination that the first performance metric is not within the expected parameter, obtain second sensor data from the second physical sensor at the first location during a first period of time (Fig. 9, Step 914 back to Step 902), obtain third sensor data from the first physical sensor during the first period of time (updated data is obtain at step 902), generate first location-specific training data by selecting portions of the third sensor data based on first training event instances detected using the second sensor data (Fig. 9, step 908), train a second ML model based on at least the first location-specific training data, and reconfigure the ML event detection component to apply the second ML model instead of the first ML model (Fig. 9, steps 912-914, this ML model is in second loop thus it is different from the first ML loop
Regarding to claim 3, Pfeiffer teaches a first device comprising a first hardware unit and a second hardware unit, wherein the first physical sensor and the ML event detection component are included in the first hardware unit (column 7, lines 1-8); the second physical sensor is included in the second hardware unit (column 7, lines 57-62); and the second unit is different than the first unit (LADAR hardware is different from image capture hardware).
Regarding to claim 10, Pfeiffer teaches a method for generating a machine learning (ML) model to detect event instances from physical sensor data, the method comprising:
operating, at a first location, a first device including a first physical sensor (Fig. 1, element 106; column 5, lines 35-37) and an ML event detection component (Fig. 1, element 120; column 7, lines 4-6), wherein the ML event detection component is configured to apply a first ML model to detect event instances based on sensor data obtained from the first physical sensor (column 7, lines 21-26);
receiving, at the ML event detection component, first sensor data obtained from the first physical sensor (Fig. 1, element 110, column 5, lines 57-60);
applying the first ML model, at the ML event detection component, to detect a first event based on at least the first sensor data and generate corresponding first event instance data (Fig. 1, element 120, column 7, lines 206);
calculating a first performance metric for use of the first ML model in the first location, based on at least the application of the first ML model (column 10, lines 43-44);
automatically determining that the first performance metric is not within an expected parameter (column 3, lines 65-67); 
obtaining sensor data from a second physical sensor at the first location during a first period of time, wherein the second physical sensor is different than the first physical 108; column 5, lines 35-37, the second physical sensor is an LIDAR sensor, is different than the first physical sensor, which is an image sensor).
In Fig. 1, Pfeiffer does not explicitly disclose obtaining second sensor data from a second physical sensor at the first location during a first period of time, wherein the second physical sensor is different than the first physical sensor, obtaining third sensor data from the first physical sensor during the first period of time, generating first location-specific training data by selecting portions of the third sensor data based on first training event instances detected using the second sensor data, training a second ML model based on at least the first location-specific training data, and reconfiguring the ML event detection component to apply the second ML model instead of the first ML model.
However, in Fig. 9, Pfeiffer discloses in response to a determination that the first performance metric is not within the expected parameter, obtain second sensor data from the second physical sensor at the first location during a first period of time (Fig. 9, Step 914 back to Step 902), obtain third sensor data from the first physical sensor during the first period of time (updated data is obtain at step 902), generate first location-specific training data by selecting portions of the third sensor data based on first training event instances detected using the second sensor data (Fig. 9, step 908), train a second ML model based on at least the first location-specific training data, and reconfigure the ML event detection component to apply the second ML model instead of the first ML model (Fig. 9, steps 912-914, this ML model is in second loop thus it is different from the first ML loop). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sequence described in Fig. 1 of Pfeiffer in view of the sequence illustrated in Fig. 9 to obtain a second sensor data from the second physical sensor at the first location during a first period of time in 
Regarding to claim 12, Pfeiffer teaches the first physical sensor and the ML event detection component are included in a first hardware unit included in the first device (column 7, lines 1-8); the second physical sensor is included in a second hardware unit included in the first device (column 7, lines 57-62); and the second unit is different than the first unit (LADAR hardware is different from image capture hardware).
Regarding to claim 20, Pfeiffer teaches nontransitory machine readable medium including program instructions which, when executed by a machine, cause the machine to perform the method of claim 10 (column 12, lines 30-40).
Allowable Subject Matter
Claims 2, 4-9, 11, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “a third physical sensor, wherein the third physical sensor is a same sensor type as the first physical sensor; and a fourth physical sensor, wherein the fourth physical sensor 
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “the instructions further cause the system to automatically issue a request for a temporary installation of the second hardware unit at the first location in response to the determination that the first performance metric is not within the expected parameter” in combination with the limitations recited in claim 1.
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “the second physical sensor is inactive when the first sensor data is obtained from the first physical sensor” in combination with the limitations recited in claim 1 and the rest of limitations recited in claim 5.
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “the instructions further cause the system to determine the expected parameter based on at least a history of previously calculated performance metrics for use of the first ML model in the first location” in combination with the limitations recited in claim 1.
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “the second physical sensor is configured to capture fourth sensor data during a first time interval, and become inactive during a second time interval; and the second 
Regarding to claim 11, the prior art fails to anticipate or render obvious the claimed limitations including “obtaining fourth sensor data from a third physical sensor at a second location during a second period of time, wherein the third physical sensor is a same sensor type as the first physical sensor; obtaining fifth sensor data from a fom1h physical sensor at the second location during the second period of time, wherein the fourth physical sensor is different than the third physical sensor; generating second location-specific training data by selecting potions of the fourth sensor data based on second training event instances detected using the fifth sensor data; and training the first ML model based on at least the second location-specific training data” in combination with the limitations recited in claim 10.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “automatically issuing a request for a temporary installation of the second hardware unit at the first location in response to the determination that the first performance metric is not within the expected parameter” in combination with the limitations recited in claim 10 and claim 12.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “the second physical sensor is inactive when the first sensor data is obtained from the first physical sensor” in combination with the limitations recited in claim 10 and the rest of limitations recited in claim 14.
Regarding to claim 15, the prior art fails to anticipate or render obvious the claimed limitations including “determining the expected parameter based on at least a history of 
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “the determination that the first performance metric is not within the expected parameter occurs during an initial use of the first device at the first location” in combination with the limitations recited in claim 10.
Regarding to claim 17, the prior art fails to anticipate or render obvious the claimed limitations including “the second physical sensor is included in the first device; the second physical sensor is configured to capture fourth sensor data during a first time interval, and become inactive during a second time interval; and the second time interval is longer than the first time interval” in combination with the limitations recited in claim 10 and the rest of limitations recited in claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VU A VU/Primary Examiner, Art Unit 2828